Citation Nr: 1816739	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 29, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from June 1976 to June 1980 and September 1987 to January 1994, including service in the Persian Gulf theater of operations.  He is the recipient of the Bronze Service Star on two occasions, the Army Commendation Medal, the Army Achievement Medal, and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appellant filed a timely Notice of Disagreement (NOD), received in January 2013.  A Statement of the Case (SOC) was issued in April 2014.  A timely substantive appeal was received in June 2014.  A Supplemental Statement of the Case (SSOC) was issued in August 2016.

The Board observes that the appellant submitted claims of entitlement to service connection for prostate cancer/high PSA level and entitlement to a total disability rating based on service-connected disabilities (TDIU), received in December 2017.  He has claimed entitlement to TDIU based on PTSD, lumbosacral strain claimed as chronic back pain, and hearing loss.  A review of the claims reveals that the RO has begun to develop such claims.  See December 2017 Exam Request for prostate cancer, February 2018 Exam Requests for lumbosacral strain and hearing loss, and SSA records received in February 2018.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A February 2018 letter informed the appellant that his Form 21-8940 was received in December 2017.  Because of a pending appeal for PTSD, VA informed the appellant that such new evidence had been forwarded to the Appeals Team for consideration with respect to his claim for an increased rating for PTSD.

Although records from the Social Security Administration (SSA) were previously received and considered by the AOJ, additional records, created subsequent to the issuance of the August 2016 SSOC, were associated with the claims file in February 2018.

When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), the claim must be remanded to the AOJ for review, unless this right is waived or the benefit may be fully allowed.  38 U.S.C. § 7105(e) provides that waiver of initial AOJ review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  

However, in the instant case, VA informed the appellant in February 2018 that the Appeals Team would consider the newly-submitted evidence, including the Form 21-8940 received in December 2017, with respect to his pending appeal for PTSD.  
The Appeals Team is located at the RO and is not a reference to the Board of Veterans' Appeals.  See e.g. M21-1MR, I.5.C.2.a.  Thus, it was indicated to the appellant that the AOJ intended to review this evidence.

To avoid prejudice to the appellant, the matter must be remanded in order for the AOJ to consider the evidence associated with the claims file since the issuance of the August 2016 SSOC, including the December 2017 Form 21-8940 and the February 2018 SSA records.

In a statement received on September 15, 2016, the appellant stated that he "agree[d] with the decision and wish[ed] not to appeal for PTSD on the Form 9."  However, on September 16, 2016, the appellant's representative's informal hearing presentation was received, which stated that the appellant appealed the 30 percent evaluation for PTSD, and noted that a 50 percent evaluation was assigned for the latter portion of the period on appeal.  Subsequent correspondence also indicates that the appellant wished to continue his appeal.  See October 2017 Board hearing postponement requests and December 2017 withdrawal of Board hearing request.  

Thus, it appears that the appellant does not wish to withdraw his appeal of the issue of entitlement to an increased rating for PTSD.  However, should the appellant wish to do so, he and his representative are invited to submit an explicit withdrawal in writing.

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 29, 2016, and a rating in excess of 50 percent thereafter.  

Such readjudication should specifically consider the evidence associated with the claims file since the issuance of the August 2016 SSOC, including the December 2017 Form 21-8940 and the February 2018 SSA records.  If a psychiatric examination, or any other development, is ordered with respect to the appellant's pending TDIU claim, such should also be considered with respect to the claim for an increased rating for PTSD.

If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



